IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONALD JAMES CRYSTALUS,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2726

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 25, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Matt Shirk, Public Defender, Elizabeth H. Webb, and Kate Bedell, Assistant
Public Defenders, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the April 1, 2016, judgment and

sentence in Duval County Circuit Court case number 16-2014-CF-010583-AXXX-

MA. Upon issuance of mandate in this cause, a copy of this opinion shall be
provided to the clerk of the circuit court for treatment as the notice of appeal. Fla.

R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial

court shall appoint counsel to represent petitioner on appeal.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.




                                          2